GLOBAL HEALTHCARE REIT, INC.

TWO BUCKHEAD PLAZA

3050 PEACHTREE ROAD NW, SUITE 355

ATLANTA, GEORGIA 30305




January 28, 2015










BY FAX (443) 761-6453

AND BY FEDERAL EXPRESS

820 Small Street, LLC

1422 Clarkview Road

Baltimore, Maryland 21209

Attn:  Brian K. Reynolds




Re:

Purchase and Sale Agreement dated as of December 16, 2014 by and among 820 Small
Street, LLC (“Seller”), IHS Acquisition No. 133, Inc. (“Existing Operator”), and
Global Healthcare REIT, Inc. (“Global”), as amended by amendment dated January
22, 2015 (“Purchase Agreement”), which Purchase Agreement was assigned by Global
to GP Nursing Home, LLC (“Purchaser”) pursuant to Assignment and Assumption
dated January 22, 2015




Dear Mr. Reynolds:




Pursuant to Section 3.2 of the Purchase Agreement, this letter shall serve as
Purchaser’s notice of termination of the Purchase Agreement and demand for
return of the Deposit.   




 

Sincerely,




GP Nursing Home, LLC







By:__ _/s/ Christopher F. Brogdon

      Christopher F. Brogdon,

       Manager







Global Healthcare REIT, Inc.







By:_ _/s/ Christopher F. Brogdon

      Christopher F. Brogdon,

       President










cc:

Steven Rosenfeld, Esq. (via fax and Federal Express)

Gregory D. Hughes, Esq. (via fax and Federal Express)





493953


